 


109 HR 5023 IH: To amend title XIX of the Social Security Act to repeal the amendments made by the Deficit Reduction Act of 2005 requiring documentation evidencing citizenship or nationality as a condition for receipt of medical assistance under the Medicaid Program.
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5023 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mrs. Christensen (for herself, Mr. Jefferson, Ms. Norton, Mr. Rangel, Mr. Owens, Ms. Lee, Ms. Solis, Mr. Honda, Mr. Meeks of New York, and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to repeal the amendments made by the Deficit Reduction Act of 2005 requiring documentation evidencing citizenship or nationality as a condition for receipt of medical assistance under the Medicaid Program. 
 
 
1.Repeal of requirement for documentation evidencing citizenship or nationality as a condition for receipt of medical assistance under the medicaid program
(a)RepealSubsections (i)(22) and (x) of section 1903 of the Social Security Act (42 U.S.C. 1396b), as added by section 6036 of the Deficit Reduction Act of 2005, are each repealed.
(b)Conforming amendments
(1)Section 1903 of the Social Security Act (42 U.S.C. 1396b) is amended—
(A)in subsection (i)—
(i)in paragraph (20), by adding or after the semicolon at the end; and
(ii)in paragraph (21), by striking ; or and inserting a period;
(B)by redesignating subsection (y), as added by section 6043(b) of the Deficit Reduction Act of 2005, as subsection (x); and
(C)by redesignating subsection (z), as added by section 6081(a) of the Deficit Reduction Act of 2005, as subsection (y).
(2)Subsection (c) of section 6036 of the Deficit Reduction Act of 2005 is repealed.
(c)Effective dateThe repeals and amendments made by this section shall take effect as if included in the enactment of the Deficit Reduction Act of 2005. 
 
